On April 22, 1998, this court indefinitely suspended respondent, Everett Alfred Chandler, from the practice of law pursuant to Gov.Bar R. V(6)(B)(2). On March 29, 1999, this court, sua sponte, ordered respondent to show cause why he should not be found in contempt for failure to comply with this court’s April 22, 1998 order, to wit, failure to surrender his certificate of admission and failure to file an affidavit of compliance on or before May 22, 1998. Respondent did not respond to the show cause order.
On May 12, 1999, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s April 22, 1998 order.
On June 29, 1999, this court, sua sponte, ordered that, in regard to the show cause order issued by this court on March 29, 1999, respondent appear in person before this court on Wednesday, July 28, 1999, at 9:00 a.m. The court further granted movant’s motion and ordered respondent to show cause why he should not be found in contempt for failure to obey this court’s April 22,1998 order, by filing a written response with the court at or before 9:00 a.m. on July 28, 1999. Respondent did not appear before the court or file a written response to the show cause order on July 28,1999.
On September 3, 1999, this court issued a warrant to the Sheriff of Cuyahoga County and ordered the sheriff to arrest and take into custody the respondent and to keep him in custody until he was legally discharged upon respondent’s posting of a $1,000 appearance bond, conditioned on respondent’s appearance before the Supreme Court on Wednesday, September 15, 1999. Respondent was arrested, posted bond, and appeared before the court on September 15, 1999. Upon consideration thereof,
IT IS HEREBY ORDERED by the court, sua sponte, that no further action will be taken in this matter.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).